Citation Nr: 0408163	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is unable to work secondary to 
his service connected low back pathology with neurological 
changes into the lower extremities, currently rated, in 
combination, 70 percent disabling.  It is contended that 
because of his low back he is unable to do physical labor, 
and that because he cannot sit for more than 30 minutes, he 
is unable to maintain sedentary employment.  Regrettably, the 
evidence as currently developed does not provide a basis to 
competently pass on these contentions.

The current claim suggests that the veteran last worked full 
time as a commercial fisherman, in 1990.  There is, however, 
additional information that he does some work in a fish 
market owned by his wife.  That too is said to be for sale, 
although the results of that action are currently unknown.

There is no showing that the last 2 times the veteran was 
examined by the VA that there were any records available for 
the examiners to review.  Moreover, on both exams either 
EMG's and/or X-rays were requested, and then said to be 
"reviewed", but there were no findings included on the 
examination report.  Moreover, these records have not been 
submitted for consideration.  They should be obtained for 
appellate review.

Further, private medical records on file from 2001 suggest 
that the low back had been stable for a period of time, that 
there was increasing time between low back injections, and 
that increased pathology was noted in the cervical spine and 
upper extremities.  In the alternative, recent VA records 
suggest that there is progression of the low back disorder, 
that he gets regular injections, and that he has erectile 
dysfunction and some partial right foot drop.  At the same 
time, no atrophy is described.

Finally, at the time of a Decision Review Officer Conference 
the veteran reported that was bedridden on a regular basis 
because of his back, and that he was getting epidural 
injections on a regular basis.  These records should be 
obtained, and the veteran should be provided an opportunity 
to support his claim of incapacitation.

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as needed, obtain copies of 
all outstanding treatment records for low 
back pathology.  The appellant should be 
requested to provide information 
concerning the injections, to include 
locations and approximate dates of 
treatment.  In addition, VA EMG reports 
and X-rays accomplished as part of recent 
examinations should be obtained and 
associated with the claims file.  Records 
of any other treatment reported by the 
veteran should also be sought.  The 
claims file should contain documentation 
as to the attempts made and the records 
sought.  The veteran is also free to 
submit information concerning any periods 
of incapacitation secondary to his low 
back disorder, and information verifying 
his inability to work at his wife's 
store.

2.  Thereafter, the RO should arrange for 
a comprehensive VA examination, to 
include orthopedic and neurological 
findings.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  Thereafter, the 
examiner(s), after reviewing the record 
and examining the veteran should describe 
in detail orthopedic and neurological 
findings.  Functional limitations should 
be set forth, as should limitations due 
to pain.  It should also be ascertained 
whether there is other significant non-
service connected pathology.  After the 
examination and a review of the records, 
the examiner(s) should assess the 
appellant's ability to be gainfully 
employed or his ability to undertake 
substantially gainful employment.  Bases 
for all opinions reached should be set 
forth.  If a determination cannot be made 
without resort to speculation, that too 
should be set forth.

Thereafter, the case should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  No action is required of the 
appellant until notified.  The Board intimates no opinion in 
the outcome of this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




